Exhibit 10.4

 

Supplemental Royalty Compensation Agreement

 

This Supplemental Royalty Compensation Agreement (“Agreement”), made effective
as of the 7th day of August, 2003 (“Effective Date”), is by and between
Mannatech, Incorporated, a Texas corporation having a principal place of
business in Coppell, Texas (“Mannatech”) and Dr. Bill H. McAnalley
(“McAnalley”), a Texas resident currently residing at 4921 Carrier Parkway,
Grand Prairie, Texas 75052.

 

WHEREAS, Mannatech and McAnalley are entering into a comprehensive employment
agreement (“Employment Agreement”), concurrently executed herewith, and having
an effective date the same as the Effective Date; and

 

WHEREAS, the Employment Agreement provides, inter alia, that McAnalley is to
receive a bonus from Mannatech (“Royalty Bonus”) which will depend upon the
volume of certain products actually sold by Mannatech, in accordance with the
terms and conditions of this Agreement; and

 

WHEREAS, it is the intention of this Agreement to define the terms and
conditions by which McAnalley will be entitled to receive such Royalty Bonus;

 

NOW, THEREFORE, for and in consideration of the premises, the amounts and
benefits received and to be received pursuant to the Employment Agreement, and
the mutual covenants and promises contained herein, the parties hereto have
agreed and do hereby agree as follows:

 

ARTICLE I.

Royalty

 

A. Subject to the conditions hereinafter recited, Mannatech shall pay and
deliver to McAnalley the Royalty Bonus in an amount of three tenths of one
percent (.003) of the Finished Product Sales (as defined hereinafter) for
Royalty Bearing Products (as defined hereinafter),

 

1



--------------------------------------------------------------------------------

which exceed, for any fiscal year, an Initial Sales Level (as defined
hereinafter).

 

B. The term “Finished Product Sales,” as used herein, shall mean and refer to
net finished product sales actually made, excluding shipping charges and
governmental sales taxes and other miscellaneous charges, for which payment has
been received by Mannatech, as reported in Mannatech’s Product Analysis
contained in its internal financial reports. The term “Royalty Bearing
Products,” as used herein, shall mean and refer to (i) all of the type of
finished products sold by Mannatech during the fiscal year ending December 31,
2002, and (ii) all other type of finished products sold by Mannatech after
December 31, 2002 for which McAnalley is (or while employed by Mannatech, was)
the principal inventor or director; provided, however, that Royalty Bearing
Products shall not, in any event, include pack sales and MPM materials,
irrespective of whether McAnalley is or is not the principal inventor thereof.
The term “Initial Sales Level,” as used herein, shall mean and refer to the
total sales of finished products by Mannatech during the fiscal year ending
December 31, 2002, which sales the parties agree are to be deemed to be
approximately at One Hundred Five Million Three Hundred Eighty-three Thousand
Dollars ($105,383,000).

 

C. During McAnalley’s employment, royalties provided for under this Agreement
shall be payable annually, and shall be payable quarterly following termination
of McAnalley’s employment, subject to the following procedure. Commencing with
the Effective Date of this Agreement and thereafter during the term of this
Agreement, Mannatech shall, within thirty (30) days after filing of its Form 10Q
with the SEC after the end of each quarterly period of its then current fiscal
year, furnish to McAnalley written statements specifying (i) the total Finished
Product Sales of Royalty Bearing Products for the preceding quarter, and (ii)
the total Finished Product Sales of finished products sold by Mannatech during
the corresponding

 

2



--------------------------------------------------------------------------------

quarter during 2002.

 

D. At the end of the fiscal year, during his employment, and during the term of
this Agreement, if McAnalley so elects under section 3.2 of the Employment
Agreement, Mannatech will issue a check, if due, in payment of royalties
hereunder in an amount equal to three-tenths of one percent (.003) of the
Finished Product Sales for Royalty Bearing Products that exceed, for any fiscal
year, the Initial Sales Level. Following the termination of McAnalley’s
employment, and during the term of this Agreement, the royalty payments shall be
paid quarterly based upon the increase over reported 2002 quarterly sales for
the corresponding quarter. Adjustments shall be made quarterly and/or at the end
of the fiscal year with respect to any quarterly sales less than the sales for
the corresponding quarter of 2002.

 

E. Mannatech shall keep full, clear and accurate records with respect to
products upon which royalty is to be paid hereunder, and McAnalley shall have
the right through an accredited representative to examine and audit, upon
reasonable notice and not more frequently than annually, all at McAnalley’s
expense, all such records and accounts as may contain information bearing upon
the amount of royalty payable to him under this Agreement. Should such audit
reflect a deficiency of more than five percent (5%) of royalties actually due to
McAnalley, Mannatech shall pay such deficiency as well as reimburse McAnalley
for his reasonable accredited representative audit fee.

 

F. Notwithstanding anything contained herein, McAnalley shall not be entitled to
any royalty compensation for any fiscal year he elects to receive the executive
bonus provided in Section 3.2 of the Employment Agreement, for that year.

 

3



--------------------------------------------------------------------------------

ARTICLE II.

Term

 

A. This Agreement, including Mannatech’s obligation to pay royalties hereunder,
shall commence on the Effective Date, continue during the time that McAnalley is
employed full-time with Mannatech (or any wholly owned affiliate or subsidiary
of Mannatech), and for ten (10) years thereafter, unless sooner terminated or
expiring, in whole or part, in accordance with any of the following provisions:

 

(1) at the option of Mannatech, by giving McAnalley thirty (30) days advance
written notice, in the event that McAnalley (i) engages in a Competitive
Activity (as defined hereinafter), or (ii) is in violation of Section 6 of the
Employment Agreement, or (iii) disparages Mannatech, its management, or its
products; or

 

(2) at the option of Mannatech, by reason of the major breach by McAnalley of
any of his obligations under this Agreement; provided, however, that such
termination shall not be effective until the expiration of sixty (60) days of
written notice from Mannatech to McAnalley of Mannatech’s intent to so-terminate
this Agreement, during which period McAnalley may remedy such breach and avoid
such termination; or

 

(3) upon the mutual written agreement of Mannatech and McAnalley;

 

B. In the event of McAnalley’s death during the ten (10) year term as
contemplated hereby, royalties shall be payable to his surviving spouse or trust
for any remaining part of the ten (10) year term.

 

C. The term “Competitive Activity”, for purposes of this Agreement, shall mean
and refer to any of the following:

 

4



--------------------------------------------------------------------------------

  (a)   McAnalley becoming associated with, employed by, financially interested
in, or a spokesman for any business operation which engages in any network
marketing, direct selling or multi-level business or whose products compete with
those of Mannatech; or

 

  (b)   McAnalley soliciting, attempting to solicit, or otherwise inducing any
customer, Associate, individual, or entity (“Person”) with whom he has had
contact with during the term of the Agreement or the twelve months preceding the
Agreement, to avoid, reduce or terminate such Person’s business relationship
with Mannatech.

 

Provided, however, that only after McAnalley’s employment with Mannatech ceases,
he may develop a competitive consumer-targeted prescription drug, that is to be
sold only through methods other than by network marketing, as an exception to a
Competitive Activity.

 

ARTICLE III.

Dispute Resolution

 

Should any dispute arise under this Agreement, including but not limited to the
amount of royalties due and payable to McAnalley, the parties shall, in good
faith, attempt to negotiate and resolve such dispute. In the event that the
dispute cannot be resolved between the parties, the dispute shall then be
submitted for mediation before a mediator to whom the parties may agree upon; or
in the absence of such agreement, by a mediator chosen by Judicial Arbitration
and Mediation Services (JAMS) located in Dallas, Texas. Should mediation not
resolve the dispute, then arbitration, including the right to invoke injunctive
relief and any emergency relief or measures provided for, shall be the exclusive
remedy for any and all disputes, claims or controversies, whether statutory,
contractual or otherwise, between Mannatech and McAnalley concerning any
obligation or right under this Agreement. In the event either party provides a
Notice of Arbitration of Dispute to the other party, the parties hereto agree to
submit such dispute or controversy, whether statutory or otherwise, to an
arbitrator or arbitrators selected from a panel of arbitrators of the Judicial
Arbitration & Mediation Services located in Dallas, Texas. The action will be
governed by the JAMS Comprehensive Arbitration Rules and

 

5



--------------------------------------------------------------------------------

Procedures in effect at the time the action was commenced. In any arbitration
proceeding conducted subject to these provisions, all statutes of limitations
that would otherwise be applicable shall apply to any arbitration proceeding
hereunder. In any arbitration proceeding conducted subject to these provisions,
the arbitrator(s) is/are specifically empowered to decide any question
pertaining to limitations, and may do so by documents or by a hearing, in his or
her sole discretion. In this regard, the arbitrator may authorize the submission
of pre-hearing motions similar to a motion to dismiss or for summary
adjudication for the purposes of consideration this matter. The arbitrator’s
decision will be final and binding upon the parties. The parties further agree
to abide by and perform any award rendered by the arbitrator. The prevailing
party in such proceeding shall be entitled to record and have awarded its
reasonable attorney’s fees, in addition to any other relief to which it may be
entitled. In rendering the award, the arbitrator shall state the reasons
therefor, including any computations of actual damages or offsets, if
applicable.

 

ARTICLE IV.

Miscellaneous

 

A. This Agreement, or any interest herein, is freely assignable and transferable
by Mannatech. McAnalley has the right to assign and transfer his right to
receive royalties hereunder; provided, however, that such right of assignment
and transfer shall only be effective with respect to royalties which have
accrued; and this Agreement shall not be otherwise signed or transferred by
McAnalley without the written consent of Mannatech, which consent shall not be
unreasonably withheld.

 

B. To the extent assignment and transfer is permitted hereunder, this Agreement
and the terms and provisions thereof, shall be binding upon an inure to the
benefit of the parties hereto, and their respective representatives and assigns.

 

6



--------------------------------------------------------------------------------

C. This Agreement constitutes the entire Agreement between the parties hereto
with respect to the subject matter hereof and replaces all prior understandings
and agreements among the parties hereto relating to the subject matter hereof.
Any modification of this Agreement will be effective only if it is in writing
and signed by both parties. However, nothing contained herein shall be deemed to
alter the Employment Agreement, but shall be considered an addition thereto.

 

       

MANNATECH INCORPORATED

Date: August 7, 2003       By:  

/s/ SAMUEL L. CASTER

--------------------------------------------------------------------------------

       

Print Name:Samuel L. Caster

 

Title: Chief Executive Officer

Date: August 7, 2003          

/s/ DR. BILL H. MCANALLEY

--------------------------------------------------------------------------------

           

Dr. Bill H. McAnalley

 

7